Case 7:20-cv-04026-VB Document 55 Filed 03/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

penne nee ene anne a --X
CHAIM KATZ, : et roe: 2//2/¢
Plaintiff, : (Fong stn nen cemenn
Vv. : ORDER OF DISMISSAL
ALLIED ACCOUNT SERVICES, INC., and : 20 CV 4026 (VB)
JOHN DOES 1-25 :
Defendants.
oe - no+ -X

 

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than May 17, 2021. To be clear, any
application to restore the action must be filed by May 17, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: March 17, 2021

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
